ADETAILED ACTION
This action is in response to the application filed on 02 June 2021.
Claims 1-20 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 June 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20 and 13 of U.S. Patent No. 10,445,127 in view of Smith et al. (US Patent 8,964,685).
Instant Application (17/336,605) 
Patent (10,445,127)
A system comprising:
 one or more processors; and memory coupled with the one or more processors, the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations comprising: 
receiving, at a network element hypervisor, shared access system data from a shared access system element outside a network; 
determining whether the shared access system data has changed; and 
based on the determining of whether the shared access system data has changed, 
providing instructions to determine nodes related to the network hypervisor the are impacted when the data has changed, or 
providing instructions to monitor for additional shared access system data when the shared access system data has not changed.

1. A system, comprising: a network element manager within a carrier network that includes: 

a shared access communication module coupled to a shared access system element outside the carrier network that receives at least a portion of shared access system data from the shared access system element; 

a shared access processing module that generates a network element command by analyzing the shared access system data; and

 a network communication module that communicates with one or more network elements of the carrier network, the network communication module provides the network element command to the one or more network elements.
8. A non-transitory computer-readable medium storing instructions that cause a processor executing the instructions to effectuate operations comprising: receiving, at a network element hypervisor, shared access system data from a shared access system element outside a network; determining whether the shared access system data has changed; and based on the determining of whether the shared access system data has changed, providing instructions to determine nodes related to the network hypervisor the are impacted when the data has changed, or providing instructions to monitor for additional shared access system data when the shared access system data has not changed.
20. A non-transitory computer-readable medium storing instructions that when executed by a processor effectuate operations comprising: 

receiving at least a portion of shared access system data from a shared access system element at a network element manager; 

generating a network command based on analysis of the shared access system data; and transmitting the network command to a network element.
15. A method comprising: receiving, at a network element hypervisor, shared access system data from a shared access system element outside a network; determining whether the shared access system data has changed; and based on the determining of whether the shared access system data has changed, providing instructions to determine nodes related to the network hypervisor the are impacted when the data has changed, or providing instructions to monitor for additional shared access system data when the shared access system data has not changed.
13. A method, comprising:

 receiving at least a portion of shared access system data from a shared access system element at a network element manager; 

generating a network command based on analysis of the shared access system data; and transmitting the network command to a network element.


In regarding claim 1 of the instant application, In view of the above, patent claim 1 does not disclose based on the determining of whether the shared access system data has changed, providing instructions to determine nodes related to the network hypervisor the are impacted when the data has changed, or providing instructions to monitor for additional shared access system data when the shared access system data has not changed. Smith discloses based on the determining of whether the shared access system data has changed, providing instructions to determine nodes related to the network hypervisor the are impacted when the data has changed, or providing instructions to monitor for additional shared access system data when the shared access system data has not changed. (Column 24 lines 35-45). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. patent number 10,445,127 to include receives data from a shared access system element external to the network element manager of Smith. The motivation for combining U.S. patent number 10,445,127 and Smith is to be able to improve resource utilization by communicating the availability of the allocated shares to the second communication system. Dependent claims 2-7 are rejected for same reason stated above.
In regarding claim 8 of the instant application, In view of the above, patent claim 20 does not disclose based on the determining of whether the shared access system data has changed, providing instructions to determine nodes related to the network hypervisor the are impacted when the data has changed, or providing instructions to monitor for additional shared access system data when the shared access system data has not changed. Smith discloses based on the determining of whether the shared access system data has changed, providing instructions to determine nodes related to the network hypervisor the are impacted when the data has changed, or providing instructions to monitor for additional shared access system data when the shared access system data has not changed (Column 25 lines 30-35). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify claim 20 of U.S. patent number 10,445,127 to include based on the determining of whether the shared access system data has changed, providing instructions to determine nodes related to the network hypervisor the are impacted when the data has changed, or providing instructions to monitor for additional shared access system data when the shared access system data has not changed of Smith. The motivation for combining U.S. patent number 10,445,127 and Smith is to be able to implement seamless handover between core network and access network without losing data during handover process. Dependent claims 9-14 are rejected for same reason stated above.
In regarding claim 15 of the instant application, In view of the above, patent claim 13 does not disclose based on the determining of whether the shared access system data has changed, providing instructions to determine nodes related to the network hypervisor the are impacted when the data has changed, or providing instructions to monitor for additional shared access system data when the shared access system data has not changed. Smith discloses based on the determining of whether the shared access system data has changed, providing instructions to determine nodes related to the network hypervisor the are impacted when the data has changed, or providing instructions to monitor for additional shared access system data when the shared access system data has not changed (Column 11 lines 47-50). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify claim 13 of U.S. patent number 10,445,127 to include based on the determining of whether the shared access system data has changed, providing instructions to determine nodes related to the network hypervisor the are impacted when the data has changed, or providing instructions to monitor for additional shared access system data when the shared access system data has not changed of Smith. The motivation for combining U.S. patent number 10,445,127 and Smith is to be able to efficiently process data that is received or data to be transmitted system.  Dependent claims 16-20 are rejected for same reason stated above.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 11,106,484 in view of Smith et al. (US Patent 8,964,685).

Instant Application (17/336,605) 
Patent (11,106,484)
A system comprising:
 one or more processors; and memory coupled with the one or more processors, the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations comprising: 
receiving, at a network element hypervisor, shared access system data from a shared access system element outside a network; 
determining whether the shared access system data has changed; and 
based on the determining of whether the shared access system data has changed, 
providing instructions to determine nodes related to the network hypervisor the are impacted when the data has changed, or 
providing instructions to monitor for additional shared access system data when the shared access system data has not changed.

1. A method, comprising: receiving, at a network element hypervisor of a network, shared access system data from a shared access system element outside the network; generating a network command based on the shared access system data; and transmitting the network command to a network element of the network, wherein the network is a core network or a regional network.
8. A non-transitory computer-readable medium storing instructions that cause a processor executing the instructions to effectuate operations comprising: receiving, at a network element hypervisor, shared access system data from a shared access system element outside a network; determining whether the shared access system data has changed; and based on the determining of whether the shared access system data has changed, providing instructions to determine nodes related to the network hypervisor the are impacted when the data has changed, or providing instructions to monitor for additional shared access system data when the shared access system data has not changed.
8. A non-transitory computer-readable medium storing instructions that cause a processor executing the instructions to effectuate operations comprising: receiving, at a network element manager comprising the processor, shared access system data from a shared access system element; generating a network command based on the shared access system data; and transmitting the network command to a network element.
15. A method comprising: receiving, at a network element hypervisor, shared access system data from a shared access system element outside a network; determining whether the shared access system data has changed; and based on the determining of whether the shared access system data has changed, providing instructions to determine nodes related to the network hypervisor the are impacted when the data has changed, or providing instructions to monitor for additional shared access system data when the shared access system data has not changed.
15. A system comprising: one or more processors; and memory coupled with the one or more processors, the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations comprising: receiving, at a network element manager comprising the processor, shared access system data from a shared access system element; generating a network command based on the shared access system data; and transmitting the network command to a network element.


In regarding claim 1 of the instant application, In view of the above, patent claim 1 does not disclose based on the determining of whether the shared access system data has changed, providing instructions to determine nodes related to the network hypervisor the are impacted when the data has changed, or providing instructions to monitor for additional shared access system data when the shared access system data has not changed. Smith discloses based on the determining of whether the shared access system data has changed, providing instructions to determine nodes related to the network hypervisor the are impacted when the data has changed, or providing instructions to monitor for additional shared access system data when the shared access system data has not changed. (Column 24 lines 35-45). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. patent number 11,106,484 to include receives data from a shared access system element external to the network element manager of Smith. The motivation for combining U.S. patent number 11,106,484 and Smith is to be able to improve resource utilization by communicating the availability of the allocated shares to the second communication system. Dependent claims 2-7 are rejected for same reason stated above.
In regarding claim 8 of the instant application, In view of the above, patent claim 8 does not disclose based on the determining of whether the shared access system data has changed, providing instructions to determine nodes related to the network hypervisor the are impacted when the data has changed, or providing instructions to monitor for additional shared access system data when the shared access system data has not changed. Smith discloses based on the determining of whether the shared access system data has changed, providing instructions to determine nodes related to the network hypervisor the are impacted when the data has changed, or providing instructions to monitor for additional shared access system data when the shared access system data has not changed (Column 25 lines 30-35). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify claim 8 of U.S. patent number 11,106,484 to include based on the determining of whether the shared access system data has changed, providing instructions to determine nodes related to the network hypervisor the are impacted when the data has changed, or providing instructions to monitor for additional shared access system data when the shared access system data has not changed of Smith. The motivation for combining U.S. patent number 11,106,484 and Smith is to be able to implement seamless handover between core network and access network without losing data during handover process. Dependent claims 9-14 are rejected for same reason stated above.
In regarding claim 15 of the instant application, In view of the above, patent claim 15 does not disclose based on the determining of whether the shared access system data has changed, providing instructions to determine nodes related to the network hypervisor the are impacted when the data has changed, or providing instructions to monitor for additional shared access system data when the shared access system data has not changed. Smith discloses based on the determining of whether the shared access system data has changed, providing instructions to determine nodes related to the network hypervisor the are impacted when the data has changed, or providing instructions to monitor for additional shared access system data when the shared access system data has not changed (Column 11 lines 47-50). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify claim 15 of U.S. patent number 11,106,484to include based on the determining of whether the shared access system data has changed, providing instructions to determine nodes related to the network hypervisor the are impacted when the data has changed, or providing instructions to monitor for additional shared access system data when the shared access system data has not changed of Smith. The motivation for combining U.S. patent number 11,106,484 and Smith is to be able to efficiently process data that is received or data to be transmitted system. Dependent claims 16-20 are rejected for same reason stated above.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/Examiner, Art Unit 2472